Citation Nr: 0634109	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as a compression fracture of the cervical 
spine.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of January 2000, by the RO, 
which granted service connection for degenerative changes 
T11-L2, and assigned a 10 percent disabling rating, effective 
August 25, 1999.  That decision also denied service 
connection for compression fracture of the cervical spine and 
for a crushed coccyx.

In June 2001, the Board remanded the case to the RO for 
further development.  By a rating action in October 2002, the 
RO increased the rating for degenerative changes of the 
lumbosacral spine at L1-L2, from 10 percent to 20 percent, 
effective May 9, 2002.  A separate rating was assigned for 
degenerative changes of the thoracic spine at T11-T12, 
effective from August 25, 1999.

In a March 2003 decision the Board increased the rating for 
the veteran's lumbosacral spine disability to 30 percent 
disabling prior to May 9, 2002, and assigned a 70 percent 
rating for this disability thereafter, based on a 60 percent 
rating for pronounced intervertebral disc disease, and a 
demonstrable deformity of a vertebral body following 
fracture.  The Board also assigned a 10 percent initial 
rating for degenerative changes of the thoracic spine.

In September 2003 the Board remanded the issues of 
entitlement to service connection for residuals of an injury 
to the coccyx and the issue of entitlement to service 
connection for a cervical spine disability, claimed as a 
compression fracture of the cervical spine. 

In May 2005, the Board denied the veteran's claim for 
entitlement to service connection for residuals of an injury 
to the coccyx and again remanded the issue of entitlement to 
service connection for a cervical spine disability, claimed 
as a compression fracture of the cervical spine for further 
development.


FINDING OF FACT

A current cervical spine disability is not related to 
service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In this case, in a letter issued in August 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for a cervical spine 
disability.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the August 2001 
VCAA letter contained a notation that the veteran was to tell 
VA about any additional evidence or information.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal. 

The veteran previously demonstrated actual knowledge of the 
need to submit evidence in his possession by submitting 
additional information in June 2000. 

Here, the notice was in fact provided prior to the 
reajudication of the appeal, fully in accordance with 
Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the August 2001 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the absence with regard notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records, 
VA Medical Center (VAMC) records and private records.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained or attempted to 
obtain.

Additionally, the veteran underwent VA examinations in 
January 2000, May 2002, June 2002 and June 2003.  Per the May 
2005 remand instructions, the veteran also underwent a 
comprehensive VA examination in July 2005 for his claimed 
disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The veteran's September 1968 entrance examination was 
negative for any cervical conditions as the only defect noted 
was the veteran's vision.

In October 1969 medical examination, the veteran presented 
with right shoulder complaints as he was hit during a 
lacrosse game.

In the September 1972 separation examination, a note stated 
that an X-ray of the lumbo-sacral spine series revealed a 
small amount of anterior wedging in the L-1 vertebral body.  
The treating physician noted that it was probably an old 
healed compression fracture as there was no evidence of a 
fresh injury.  The only other defects noted in the separation 
examination were third degree burns of his right knee and 
arm, a large stitch on the area of his left knee and a stitch 
scar on his left wrist.

In a September 1999 statement, the veteran reported that 
prior to August 1969, he injured his back while on active 
duty when he fell down a metal ladder and landed after 
hitting many stairs.  He stated that while it hurt, he did 
not report the injury as he was awaiting order to the Naval 
Academy Prep school and did not want to jeopardize his 
chances.

He stated that he also hurt his back and neck in 1970 when he 
was stationed at the USS William Pratt- DLG-13.  As he was on 
the lower deck engineering watch, the ship "tipped fast" 
during a storm which caused him to fall, hit his head, and 
then hit his back.

In a statement dated in October 1999, a private physician 
stated that the veteran had been her patient since January 
1992.  When initially seen, he had discussed significant 
vertebral fractures that happened secondary to an injury 
while he was on active duty.  The veteran indicated that 
since that time, his pain had worsened and he had continued 
to experience neck and back pain as a result of his injury.  
The private physician concluded that the veteran's condition 
of pain, spasm and spurring was likely as not secondarily due 
to injuries received in service.  The physician also noted 
that, with time, the injuries could be expected to worsen, 
certainly in terms of the arthritic process and spurring.

The private physician attached private treatment reports 
dated from October 1993 to June 1999, which show that the 
veteran received ongoing treatment for several disabilities 
including back pain.

During a clinical visit in October 1993, the veteran 
complained of bilateral lower back.  He stated that he 
injured his back in the service.  He indicated that in 1972 
he was told that he had crushed his coccyx and had a 
compression fracture of at least 2 of the lower vertebra.  
The diagnosis was probable lumbar strain and probable 
osteoarthritis.

In June 1997, the veteran presented with complaints of 
stiffness in his neck.  In April 1999, the veteran complained 
of pain in the left lower back.  The treatment note stated 
that the veteran had a history of a compression fracture in 
the lower back.  The diagnosis was a history of compression 
fracture, traumatic, old. 

In May 1999, the veteran presented for an X-ray related to 
his compression fracture and neck and back pain.  There was 
no evidence of fracture or subluxation in the cervical spine 
series.  The impression showed mild degenerative disc disease 
at C6-7.  Otherwise, it was a normal study.  The lumbosacral 
spine series showed some very mild anterior wedging of L1 
which could be a normal variant.  The examiner could not 
exclude an old compression fracture.  The impression was mild 
to moderate degenerative disc disease.  

In a June 1999 visit, it was noted that X-ray studies of the 
spine showed some compression and degenerative joint disease. 

In January 2000, the veteran underwent a VA examination as he 
presented with complaints of severe back pain that the he 
attributed to two separate accidents while in the Navy.  The 
diagnosis was a chronic lower back strain with numbness and 
tingling frequently radiating to the left and right legs.  X-
rays showed wedge changes of the anterior part of the L1.  
The examiner concluded that the veteran's chronic low back 
strain was most likely related to the veteran's deformity of 
his spinal column.  

In a January 2000 letter, a private chiropractor stated that 
he had been treating the veteran since April 1999.  In April 
1999, the veteran presented with complaints of neck and lower 
back pain, headaches and foot pain.  He also had pressure and 
stiffness in the cervical area.  The veteran had been 
struggling with these problems since a series of falls that 
occurred while the veteran was in the Navy.  As a result of 
the falls, the veteran sustained compression injuries to the 
lumbar spine, and cervical whiplash type injuries.  The 
veteran experienced pain frequently.

The diagnosis was lumbosacral sprain/strain, cervical 
sprain/strain, headaches, disogenic spondylosis, cervical 
intersegmental dysfunction, lumbar intersegmental 
dysfunction, old compression fracture and lumbar radicular 
syndrome.  The chiropractor concluded that the veteran's 
current condition was as least likely as not related to the 
accidental falls which occurred while in the Navy.  As time 
progressed, the condition was expected to worsen.

In a May 2000 statement, an associate of the veteran 
indicated that she had known the veteran all of his life.  
She stated that he did not have back problems before he 
entered the Navy but had had back problems ever since.

Another statement in May 2000 from an associate of the 
veteran stated that he has experienced lower back pain since 
the time he first met the veteran in 1980.  Yet another May 
2000 letter from an associate stated that the veteran has had 
lower back pain since they first met in 1987.

In a February 2002 letter, the private treating chiropractor 
stated that an MRI of December 2001 revealed further 
degenerative changes of the veteran's lumbosacral spine and 
arthritis in the region.  The veteran continued to experience 
severe pain in the low back with tingling radiating into the 
leg.

In May 2002, the veteran underwent a VA neurological 
examination for his service-connected residuals/trauma at 
T11- T12.  The diagnosis was paravertebral spasms in the 
lower thoracic and upper lumbar area that was as least as 
likely as not attributable to the service-connected thoracic 
and/or lumbar spine disability.

In June 2002, the veteran underwent a VA examination of his 
lower back.  The veteran reported hurting his back while in 
service in 1969 and again in 1970.  While the injuries were 
not documented in his records, his medical records did note a 
compression deformity of the L-1 vertebral body.  

The veteran presented with complaints of low back and left 
leg pain.  The diagnosis was degenerative intervertebral 
disease of the lumbar spine without radiculopathy and 
compression deformity of the L1 vertebral body.  No etiology 
for these symptoms were given.

In November 2002, the veteran presented to the Rome, New York 
VAMC where it was noted that he had chronic back pain.  In 
August 2004, the veteran again presented to the Rome VAMC 
where chronic back pain was once again noted.

In June 2003, the veteran presented for a VA examination of 
his neck and lower back.  The veteran complained of pain in 
his lower back, tailbone and neck.  X-rays of the cervical 
spine showed anterior osteophytes at C5-C6 and C6-7.  There 
was no evidence of compression deformities of the cervical 
vertebrae.

The diagnosis was degenerative intervertebral disc disease of 
the lumbar spine and cervical spine without radiculopathy or 
radicular irritation.  There was no deformity of the coccyx 
and it was as likely as not that the veteran does not suffer 
from any compression deformity of his cervical vertebra.

Per the May 2005 remand, the veteran underwent a VA 
examination in July 2005 for evaluation of the cervical 
spine.  The examiner noted that a chiropractor and a private 
physician had suggested that the veteran had a current 
compression fracture residuals in the cervical spine that are 
related to service.

The examiner reviewed the claims file and noted that at no 
time was a diagnosis of a "crushed vertebrae" in the 
cervical area given by a medical professional.  The examiner 
also noted a lack of documentation of the veteran's complaint 
of cervical spine pain.  Specifically, the veteran did not 
complain of any significant neck pain until 25 years after 
his military discharge.  

The examiner found that there was no documentation in the 
veteran's claim file that he ever sustained a compression 
fracture of his cervical spine.  The veteran's X-ray findings 
of the cervical spine and thoracic spine indicate changes 
that are degenerative in nature rather than secondary to 
trauma.  The examiner concluded that it was as least as 
likely as not that the veteran's cervical spine condition is 
age related and not related to any service-connected injury.

In September 2005, the VA examiner provided an addendum to 
the July 2005 VA examination for purposes of clarification 
regarding whether the veteran's degenerative disc disease of 
the cervical spine is related to the veteran's reported 
injury related to falls while in service.  The examiner 
stated that the veteran's neck condition is due to an age-
related condition and is not related in any way to any 
service-connected cervical spine injury.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of a cervical spine disability.  However, while the 
veteran claims a compression fracture of the cervical spine, 
X-rays in May 1999 showed was no evidence of fracture or 
sublaxation in the cervical spine series as they revealed 
mild degenerative disc disease at C6-7.  

The January 2000, May 2002, June 2002, June 2003 and July 
2005 VA examinations also concluded that the veteran did not 
suffer from any compression deformity of his cervical 
vertebra.  The most recent examinations diagnose the veteran 
with degenerative intervertebral disc disease of the lumbar 
spine and cervical spine without radiculopathy or radicular 
irritation.  Specifically, the July 2005 VA examination 
stated that there was no documentation in the veteran's claim 
file that he ever sustained a compression fracture of his 
cervical spine.  

The service medical records show that an X-ray while in 
service of the lumbo-sacral spine series revealed a small 
amount of anterior wedging in the L-1 vertebral body.  The 
veteran maintains that this injury resulted from falls in 
1969 and 1970 that he did not report at the time.

These records therefore satisfy the requirement of an in-
service disease or injury.  

Therefore, the remaining determination involves whether there 
is a causal relationship between the present disability and 
the disease or injury during service.  

The July 2005 VA examiner essentially concluded that there 
was no relationship between the current disability and the 
reported injuries in service.  He considered an accurate 
history and provided reasons for his conclusions, mainly that 
X-rays of the cervical spine indicated changes that were 
degenerative rather than secondary to trauma, and that the 
veteran did not report cervical spine symptoms during the 
first 25 years after service.  The examiner concluded that it 
was that the veteran's cervical spine condition is age 
related and not related to any service-connected injury.  In 
a September 2005 addendum, the examiner clarified his 
conclusion by stating that the veteran's neck condition is 
due to an age-related condition and is not related in any way 
to any service-connected cervical spine injury.

The Board notes that in October 1999, a private physician 
concluded that the veteran's condition of pain, spasm and 
spurring was likely as not secondarily due to injuries 
received in service.  Additionally, the veteran's treating 
chiropractor in January 2000 concluded that the veteran's 
current condition was as least likely as not related to the 
accidental falls which occurred while in the Navy.

However, the Board has a responsibility to assess the 
credibility of evidence and determine the weight to be given 
that evidence.  Decision makers have discretion to accept or 
reject pieces of evidence, provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

While the July 2005 VA examination reviewed the veteran's 
entire claims file, the October 1999 and January 2000 
opinions linking the veteran's current back condition to his 
service injury did not indicate that a review of the file or 
veteran's medical records took place.

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative).  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

The October 1999 examiner appears to rely on the veteran's 
report of significant fractures in service.  However, the 
service medical records do not document such injuries, and 
the veteran would not be competent to diagnose fractures.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Subsequent 
diagnostic studies and examinations have also failed to 
confirm the presence of vertebral fractures.

The chiropractor did not report a history of cervical 
fracture, but did rely on the veteran's report of whiplash in 
service and of a continuity of symptomatology since.  There 
is no reflection that the examiner considered the absence of 
treatment or documented complaint for many years after 
service.

The service separation examination, the veteran's initial 
claim for VA benefits received in October 1972, and the 
actual treatment records from the 1990s make no mention of 
cervical spine complaints or disability.  This record weighs 
against the veteran's recent reports of a continuity of 
symptomatology the chiropractor's opinion that relied on 
those recent reports.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The July 2005 opinions reflect review of the record, and 
consideration of a complete and accurate history, and are 
supported by rationales.  Therefore, the Board finds the July 
2005 VA examiners opinion regarding the etiology of the 
veteran's back condition to be more probative.

Additionally, the Board notes the veteran's September 1999 
statement and the multiple statements by his associates 
submitted in May 2000 and their sincere belief that the 
veteran's back condition was a result of his in service 
injuries.  However, as lay persons, they are not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Absent competent evidence of a link between the veteran's 
service and his cervical spine disability, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a cervical spine 
disability, claimed as a compression fracture of the cervical 
spine is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


